In an action to recover damages for personal injuries, the appeal is from a judgment entered upon a jury’s verdict for $65,000 in favor of respondent against appellant. Judgment reversed and a new trial granted, with costs to abide the event, unless respondent, within 10 days after the entry of the order hereon, stipulate to reduce the amount of the verdict to $50,000, in which event, the judgment, as so reduced, is affirmed, without costs. It is our opinion that the determination as to the liability of appellant was properly left to the jury but that the verdict is excessive. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur,